 



Exhibit 10.4
Bookham, Inc.
Restricted Stock Agreement
Granted Under 2004 Stock Incentive Plan
     AGREEMENT made November 11, 2005, between Bookham, Inc., a Delaware
corporation (the “Company”), and Steve Turley (the “Participant”).
     For valuable consideration, receipt of which is acknowledged, the parties
hereto agree as follows:
     1. Issuance of Shares. In consideration of services rendered to the Company
by the Participant, the Company shall issue to the Participant, subject to the
terms and conditions set forth in this Agreement and in the Company’s 2004 Stock
Incentive Plan (the “Plan”), 50,000 shares (the “Shares”) of common stock, $0.01
par value, of the Company (“Common Stock”). The Company will pay the purchase
price of $0.01 per Share on behalf of the Participant. The Participant agrees
that the Shares shall be subject to the forfeiture provisions set forth in
Section 2 of this Agreement and the restrictions on transfer set forth in
Section 4 of this Agreement.
     2. Vesting. Subject always to Section 2(h) of this Agreement, one-half of
the Shares shall vest in accordance with the provisions of Section 2(a) of this
Agreement, one quarter of the Shares shall vest in accordance with the
provisions of Section 2(b) of this Agreement and one quarter of the Shares shall
vest in accordance with the provisions of Section 2(c) of this Agreement.
Notwithstanding anything herein to the contrary, if the Shares do not vest on or
before the occurrence of one or more of the events set forth in this Section 2
or as otherwise provided in any other agreement with the Company or any parent
or subsidiary of the Company, the Shares shall automatically be forfeited to the
Company in exchange for the lower of: (i) $0.01 per Share, or (ii) fair market
value per Share, as determined by the Company’s Board of Directors (the “Fair
Market Value per Share”). The aggregate amount to be paid for by the Company to
the Participant upon forfeiture of the Shares shall be referred to herein as the
“Forfeiture Amount”.
          (a) In the event that the Participant ceases to be employed by the
Company for any reason or no reason, with or without cause, prior to
November 11, 2009, any Unvested Shares (as defined below) shall be automatically
forfeited to the Company in exchange for the lower of: (i) $0.01 per Share, or
(ii) Fair Market Value per Share.
          “Unvested Shares” means one-half of the total number of Shares
multiplied by the Applicable Percentage at the time such Shares are forfeited.
The “Applicable Percentage” shall be (i) 100% during the period ending
November 10, 2006, (ii) 75% less 2.083% for each month of employment completed
by the Participant with the Company from and after November 11, 2006, and
(iii) zero on or after November 11, 2009.
          (b) One-quarter of the Shares shall vest immediately if prior to
November 11, 2008 the Compensation Committee of the Board of Directors of the
Company determines that,

 



--------------------------------------------------------------------------------



 



after the date hereof the Company generated earnings (as such amount is reported
on the Company’s consolidated statement of operations) before interest, taxes,
depreciation and amortization (excluding restructuring charges, one-time items
and the non-cash compensation expense from stock compensation) that are
cumulatively greater than zero for two successive quarters; provided, however,
the Participant must be continuously employed by the Company from the date
hereof up to and including the date of such determination. In the event that the
Compensation Committee of the Board of Directors of the Company does not make
the determination prior to November 11, 2008 that the Company has generated the
earnings contemplated by this Section 2(b) or the Participant ceases to be
employed by the Company for any reason or no reason, with or without cause,
prior to November 11, 2008, such Shares shall be automatically forfeited to the
Company in exchange for the lower of: (i) $0.01 per Share, or (ii) Fair Market
Value per Share.
          (c) One-quarter of the Shares shall vest immediately if prior to
November 11, 2008 the Compensation Committee of the Board of Directors of the
Company determines that, after the date hereof the Company generated earnings
(as such amount is reported on the Company’s consolidated statement of
operations) before interest, taxes, depreciation and amortization (excluding
restructuring charges, one-time items and the non-cash compensation expense from
stock compensation) that are cumulatively greater than eight percent (8%) of
revenues for two successive quarters after the date hereof; provided, however,
the Participant must be continuously employed by the Company from the date
hereof up to and including the date of such determination. In the event that the
Compensation Committee of the Board of Directors of the Company does not make
the determination prior to November 11, 2008 that the Company has generated the
earnings contemplated by this Section 2(c) or the Participant ceases to be
employed by the Company for any reason or no reason, with or without cause,
prior to November 11, 2008, such Shares shall be automatically forfeited to the
Company in exchange for the lower of: (i) $0.01 per Share, or (ii) Fair Market
Value per Share.
          (d) In the event that the Participant’s employment with the Company is
terminated by reason of the Participant’s death or disability prior to any of
the Shares vesting in accordance with the provisions of Sections 2(a), (b) and
(c), all of the unvested Shares shall be forfeited immediately and automatically
in exchange for the lower of: (i) $0.01 per Share, or (ii) Fair Market Value per
Share. For this purpose, “disability” shall mean the inability of the
Participant, due to a medical reason, to carry out his duties as an employee of
the Company for a period of six consecutive months.
          (e) Notwithstanding anything herein to the contrary apart from
Section 2(h), upon the consummation of a Change in Control of the Company (as
defined in Exhibit A), all of the Shares subject to vesting in accordance with
Section 2(a) shall accelerate and vest in full and the performance conditions
contained in Sections 2(b) and 2(c) shall be deemed to be satisfied.
          (f) For purposes of this Agreement, employment with the Company shall
include employment with a parent or subsidiary of the Company, or any successor
to the Company.
          (g) The Forfeiture Amount shall be payable in cash (by check).

-2-



--------------------------------------------------------------------------------



 



          (h) Notwithstanding anything to the contrary herein, no vesting shall
occur with respect to the Shares unless and until the Participant has executed a
Joint Election with the Company (or an affiliate thereof), which Joint Election
shall be made available to the Participant for execution as soon as practicable
following the approval of the Joint Election by HM Revenue & Customs. Once a
Joint Election has been validly executed by the Participant and the Company,
vesting shall be in accordance with the other provisions of this Agreement and
as from the relevant dates. The Joint Election shall be delivered to the
Secretary of the Company. As used herein, “Joint Election” means an election (in
the form set out in Exhibit D) to the effect that the Participant will become
liable, so far as permissible by law, for the whole of any secondary Class 1
national insurance contributions which may arise in connection with the Shares.
     3. Automatic Sale Upon Vesting.
          (a) Upon any reduction in the Applicable Percentage, the Company shall
sell, or arrange for the sale of, such number of the Shares no longer subject to
forfeiture under Section 2 as a result of such reduction in the Applicable
Percentage as is sufficient to generate net proceeds sufficient to satisfy any
federal, national, foreign, state or local taxes of any kind (including national
insurance and other social security contributions) required by law to be
withheld by the Company or any affiliate, or which the Participant has elected
or agreed to bear, as a result of the reduction in the Applicable Percentage,
and the Company shall retain such net proceeds in satisfaction of such tax and
social security obligations.
          (b) The Participant hereby appoints the General Counsel his attorney
in fact to sell the Participant’s Shares in accordance with this Section 3. The
Participant agrees to execute and deliver such documents, instruments and
certificates as may reasonably be required in connection with the sale of the
Shares pursuant to this Section 3.
          (c) The Participant represents to the Company that, as of the date
hereof, he is not aware of any material nonpublic information about the Company
or the Common Stock. The Participant and the Company have structured this
Agreement to constitute a “binding contract” relating to the sale of Common
Stock pursuant to this Section 3, consistent with the affirmative defense to
liability under Section 10(b) of the Securities Exchange Act of 1934 under
Rule 10b5-1(c) promulgated under such Act.
     4. Restrictions on Transfer.
          (a) The Participant shall not sell, assign, transfer, pledge,
hypothecate or otherwise dispose of, by operation of law or otherwise
(collectively “transfer”) any Shares, or any interest therein, until such Shares
have vested, except that the Participant may transfer such Shares (i) to or for
the benefit of any spouse, children, parents, uncles, aunts, siblings,
grandchildren and any other relatives approved by the Board of Directors
(collectively, “Approved Relatives”) or to a trust established solely for the
benefit of the Participant and/or Approved Relatives, provided that such Shares
shall remain subject to this Agreement (including without limitation the
restrictions on transfer set forth in this Section 4 and the forfeiture
provisions contained in Section 2) and such permitted transferee shall, as a
condition to such transfer, deliver to the Company a written instrument
confirming that such transferee shall be

-3-



--------------------------------------------------------------------------------



 



bound by all of the terms and conditions of this Agreement or (ii) as part of
the sale of all or substantially all of the shares of capital stock of the
Company (including pursuant to a merger or consolidation), provided that, in
accordance with the Plan and except as otherwise provided herein, the securities
or other property received by the Participant in connection with such
transaction shall remain subject to this Agreement.
          (b) The Company shall not be required (i) to transfer on its books any
of the Shares which have been transferred in violation of any of the provisions
set forth in this Agreement or (ii) to treat as owner of such Shares or to pay
dividends to any transferee to whom such Shares have been transferred in
violation of any of the provisions of this Agreement.
     5. Escrow. The Participant shall, upon the execution of this Agreement,
execute Joint Escrow Instructions in the form attached to this Agreement as
Exhibit B. The Joint Escrow Instructions shall be delivered to the Assistant
Secretary of the Company, as escrow agent thereunder. The Participant shall
deliver to such escrow agent a stock assignment duly endorsed in blank, in the
form attached to this Agreement as Exhibit C, and hereby instructs the Company
to deliver to such escrow agent, on behalf of the Participant, the
certificate(s) evidencing the Shares issued hereunder. Such materials shall be
held by such escrow agent pursuant to the terms of such Joint Escrow
Instructions.
     6. Restrictive Legends.
     All Shares subject to this Agreement shall be subject to the following
restriction, in addition to any other restrictions that may be required under
federal or state securities laws:
“The shares of stock represented by this certificate are subject to forfeiture
provisions and restrictions on transfer set forth in a certain Restricted Stock
Agreement between the corporation and the registered owner of these shares (or
his predecessor in interest), and such Agreement is available for inspection
without charge at the office of the Secretary of the corporation.”
     7. Provisions of the Plan.
     This Agreement is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this Agreement.
     8. Withholding Taxes.
          (a) The Participant acknowledges and agrees that the Company has the
right to deduct from payments of any kind otherwise due to the Participant any
federal, national, foreign, state or local taxes of any kind (including national
insurance and other social security contributions) required by law to be
withheld, or which the Participant has elected or agreed to bear, with respect
to the issuance of the Shares to the Participant or the lapse of the forfeiture
provisions.

-4-



--------------------------------------------------------------------------------



 



          (b) The Participant has reviewed with the Participant’s own tax
advisors the federal, national, foreign, state and local and social security tax
consequences of this investment and the transactions contemplated by this
Agreement. The Participant is relying solely on such advisors and not on any
statements or representations of the Company or any of its agents. The
Participant understands that the Participant (and not the Company) shall be
responsible for the Participant’s own tax and national insurance liability that
may arise as a result of this investment or the transactions contemplated by
this Agreement.
     9. Miscellaneous.
          (a) No Rights to Employment. The Participant acknowledges and agrees
that the vesting of the Shares pursuant to Section 2 hereof is earned only by
satisfaction of the performance conditions and continuing service as an employee
at the will of the Company (not through the act of being hired or being granted
the Shares hereunder). The Participant further acknowledges and agrees that the
transactions contemplated hereunder and the vesting schedule set forth herein do
not constitute an express or implied promise of continued engagement as an
employee for the vesting period, for any period, or at all.
          (b) No Rights to Further Issuance, etc. The issuance of shares under
the Plan is made at the discretion of the Board and the Plan may be suspended or
terminated by the Company at any time. The issuance of shares in one year or at
one time does not in any way entitle the Participant to an issuance of shares in
the future. The Plan is wholly discretionary and is not to be considered part of
the Participant’s normal or expected compensation subject to severance,
resignation, redundancy or similar compensation. The value of the Shares is an
extraordinary item of compensation which is outside the scope of the
Participant’s employment contract and/or terms of office. The rights and
obligations of the Participant under the terms of his office or employment with
the Company or any affiliate of the Company shall not be affected by his
participation in the Plan or any right which he may have to participate therein
or the issuance of the Shares, and the Participant hereby waives all and any
rights to compensation or damages in consequence of the termination of his
office or employment with any such company for any reasons whatsoever (whether
lawful or unlawful and including, without prejudice to the generality of the
foregoing, in circumstances giving rise to a claim for wrongful dismissal)
insofar as those rights arise or may arise from his ceasing to have rights under
this Agreement or the Plan as a result of such termination, or from the loss or
diminution in value of such rights or entitlements.
          (c) Severability. The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, and each other provision of this Agreement shall be
severable and enforceable to the extent permitted by law.
          (d) Waiver. Any provision for the benefit of the Company contained in
this Agreement may be waived, either generally or in any particular instance, by
the Board of Directors of the Company.
          (e) Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the Company and the Participant and their respective heirs,
executors, administrators,

-5-



--------------------------------------------------------------------------------



 



legal representatives, successors and assigns, subject to the restrictions on
transfer set forth in Section 4 of this Agreement.
          (f) Notice. Each notice relating to this Agreement shall be in writing
and delivered in person or by first class mail, postage prepaid, to the address
as hereinafter provided. Each notice shall be deemed to have been given on the
date it is received. Each notice to the Company shall be addressed to it at its
office at 2584 Junction Avenue, San Jose, CA 95134 (Attention: Company
Secretary). Each notice to the Participant shall be addressed to the Participant
at the Participant’s last known address.
          (g) Pronouns. Whenever the context may require, any pronouns used in
this Agreement shall include the corresponding masculine, feminine or neuter
forms, and the singular form of nouns and pronouns shall include the plural, and
vice versa.
          (h) Entire Agreement. This Agreement and the Plan constitute the
entire agreement between the parties, and supersede all prior agreements and
understandings, relating to the subject matter of this Agreement.
          (i) Amendment. This Agreement may be amended or modified only by a
written instrument executed by both the Company and the Participant.
          (j) Governing Law. This Agreement shall be construed, interpreted and
enforced in accordance with the internal laws of the State of Delaware without
regard to any applicable conflicts of laws.
          (k) Data Protection. The Participant agrees to the receipt, holding
and processing of information in connection with the issuance, vesting and
taxation of the Shares and the general administration of this Agreement and the
Plan by the Company or any affiliate of the Company and any of their advisers or
agents and to the transmission of such information outside of the European
Economic Area for this purpose.
          (l) Third Party Rights. The UK Contracts (Rights of Third Parties) Act
1999 shall not apply to this Agreement and no person other than parties hereto
shall have any rights under it nor shall it be enforceable under that Act by any
person other than the parties to it.
          (m) Interpretation. The interpretation and construction of any terms
or conditions of the Plan, or of this Agreement or other matters related to the
Plan by the Compensation Committee of the Board of Directors of the Company
shall be final and conclusive.
          (n) Participant’s Acknowledgments. The Participant acknowledges that
he or she: (i) has read this Agreement; (ii) has been represented in the
preparation, negotiation, and execution of this Agreement by legal counsel of
the Participant’s own choice or has voluntarily declined to seek such counsel;
(iii) understands the terms and consequences of this Agreement; (iv) is fully
aware of the legal and binding effect of this Agreement; and (v) understands
that the law firm of Wilmer Cutler Pickering Hale and Dorr LLP is acting as
counsel to the Company in

-6-



--------------------------------------------------------------------------------



 



connection with the transactions contemplated by the Agreement, and is not
acting as counsel for the Participant.
          (o) Delivery of Certificates. Subject to Section 3, the Participant
may request that the Company deliver the Shares in certificated form with
respect to any Shares that have ceased to be subject to forfeiture pursuant to
Section 2.
          (p) No Deferral. Notwithstanding anything herein to the contrary,
neither the Company nor the Participant may defer the delivery of the Shares.

-7-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.

            BOOKHAM, INC.
      By:   /s/ Peter Bordui         Peter Bordui        Chairman of the Board 
            /s/ Steve Turley       Steve Turley              [Address]
                     

-8-



--------------------------------------------------------------------------------



 



         

EXHIBIT A
     As used herein, “Change in Control” shall mean:
     (i) the sale of all or substantially all of the assets of the Company;
     (ii) a merger, consolidation, reorganization, recapitalization or share
exchange involving the Company with any corporation where, as a result of the
transaction, the voting securities of the Company outstanding immediately prior
thereto do not continue to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity including the
holding company of such entity) more than fifty percent (50%) of the total
voting power represented by the voting securities of the Company or such
surviving entity immediately after such transaction;
     (iii) the sale, transfer or disposition of any then outstanding shares of
the Company’s stock where, as a result of such sale, transfer or disposition,
the existing shareholders do not continue to hold as a group stock representing
more than fifty percent (50%) of the Company’s total voting securities, either
directly, or indirectly; or
     (iv) any change in the composition of the Board of Directors of the Company
such that the Continuing Directors (as defined below) cease to constitute a
majority of the Board. “Continuing Directors” shall mean those directors
appointed to the Board who (a) are members of the Board of Directors on the date
hereof or (b) are nominated or elected subsequent to the date hereof by at least
a majority of the directors who were Continuing Directors at the time of any
such nomination or election or whose election to the Board was recommended or
endorsed by at least a majority of the directors who were Continuing Directors
at the time of such nomination or election; provided that a director shall not
be a Continuing Director where the director’s initial assumption of office
occurred as a result of an actual or threatened election contest with respect to
the election or removal of directors or other actual or threatened solicitation
of proxies or contests by or on behalf of a person other than the Board.

-9-



--------------------------------------------------------------------------------



 



EXHIBIT B
Bookham, Inc.
Joint Escrow Instructions
_____________ ___, 2005
Ms. Jacobin Zorin
Assistant Secretary
Bookham, Inc.
2584 Junction Avenue
San Jose, CA 95134
Dear Madame:
     As Escrow Agent for Bookham, Inc., a Delaware corporation, and its
successors in interest under the Restricted Stock Agreement (the “Agreement”) of
even date herewith, to which a copy of these Joint Escrow Instructions is
attached (the “Company”), and the undersigned person (“Holder”), you are hereby
authorized and directed to hold the documents delivered to you pursuant to the
terms of the Agreement in accordance with the following instructions:
     1. Appointment. Holder irrevocably authorizes the Company to deposit with
you any certificates evidencing Shares (as defined in the Agreement) to be held
by you hereunder and any additions and substitutions to said Shares. For
purposes of these Joint Escrow Instructions, “Shares” shall be deemed to include
any additional or substitute property. Holder does hereby irrevocably constitute
and appoint you as his attorney-in-fact and agent for the term of this escrow to
execute with respect to such Shares all documents necessary or appropriate to
make such Shares negotiable and to complete any transaction herein contemplated.
Subject to the provisions of this Section 1 and the terms of the Agreement,
Holder shall exercise all rights and privileges of a stockholder of the Company
while the Shares are held by you.
     2. Forfeiture of Shares. Upon any forfeiture of Shares to the Company
pursuant to the terms of the Agreement, you are directed (i) to date the stock
assignment form or forms necessary for the transfer of the Shares, (ii) to fill
in on such form or forms the number of Shares being transferred, and (iii) to
deliver same, together with the certificate or certificates evidencing the
Shares to be transferred, to the Company.
     3. Sale of Shares upon Vesting. Upon vesting of any Shares pursuant to the
terms of the Agreement, you are directed (i) to date the stock assignment form
or forms necessary for the transfer of such number of vested Shares as may be
required to be sold to satisfy the Company’s minimum statutory withholding
obligations as further described in Section 3(a) of the Agreement, (ii) to fill
in on such form or forms the number of Shares being sold, and (iii) to

-10-



--------------------------------------------------------------------------------



 



deliver same, together with the certificate or certificates evidencing the
Shares to be sold, to the Company.
     4. Withdrawal. The Holder shall have the right to withdraw from this escrow
any Shares which have vested pursuant to the terms of the Agreement.
     5. Duties of Escrow Agent.
          (a) Your duties hereunder may be altered, amended, modified or revoked
only by a writing signed by all of the parties hereto.
          (b) You shall be obligated only for the performance of such duties as
are specifically set forth herein and may rely and shall be protected in relying
or refraining from acting on any instrument reasonably believed by you to be
genuine and to have been signed or presented by the proper party or parties. You
shall not be personally liable for any act you may do or omit to do hereunder as
Escrow Agent or as attorney-in-fact of Holder while acting in good faith and in
the exercise of your own good judgment, and any act done or omitted by you
pursuant to the advice of your own attorneys shall be conclusive evidence of
such good faith.
          (c) You are hereby expressly authorized to disregard any and all
warnings given by any of the parties hereto or by any other person or entity,
excepting only orders or process of courts of law, and are hereby expressly
authorized to comply with and obey orders, judgments or decrees of any court. If
you are uncertain of any actions to be taken or instructions to be followed, you
may refuse to act in the absence of an order, judgment or decrees of a court. In
case you obey or comply with any such order, judgment or decree of any court,
you shall not be liable to any of the parties hereto or to any other person or
entity, by reason of such compliance, notwithstanding any such order, judgment
or decree being subsequently reversed, modified, annulled, set aside, vacated or
found to have been entered without jurisdiction.
          (d) You shall not be liable in any respect on account of the identity,
authority or rights of the parties executing or delivering or purporting to
execute or deliver the Agreement or any documents or papers deposited or called
for hereunder.
          (e) You shall be entitled to employ such legal counsel and other
experts as you may deem necessary properly to advise you in connection with your
obligations hereunder and may rely upon the advice of such counsel.
          (f) Your rights and responsibilities as Escrow Agent hereunder shall
terminate if (i) you cease to be Assistant Secretary of the Company or (ii) you
resign by written notice to each party. In the event of a termination under
clause (i), your successor as Assistant Secretary shall become Escrow Agent
hereunder; in the event of a termination under clause (ii), the Company shall
appoint a successor Escrow Agent hereunder.
          (g) If you reasonably require other or further instruments in
connection with these Joint Escrow Instructions or obligations in respect
hereto, the necessary parties hereto shall join in furnishing such instruments.

-11-



--------------------------------------------------------------------------------



 



          (h) It is understood and agreed that if you believe a dispute has
arisen with respect to the delivery and/or ownership or right of possession of
the securities held by you hereunder, you are authorized and directed to retain
in your possession without liability to anyone all or any part of said
securities until such dispute shall have been settled either by mutual written
agreement of the parties concerned or by a final order, decree or judgment of a
court of competent jurisdiction after the time for appeal has expired and no
appeal has been perfected, but you shall be under no duty whatsoever to
institute or defend any such proceedings.
          (i) These Joint Escrow Instructions set forth your sole duties with
respect to any and all matters pertinent hereto and no implied duties or
obligations shall be read into these Joint Escrow Instructions against you.
          (j) The Company shall indemnify you and hold you harmless against any
and all damages, losses, liabilities, costs, and expenses, including attorneys’
fees and disbursements, (including without limitation the fees of counsel
retained pursuant to Section 5(e) above, for anything done or omitted to be done
by you as Escrow Agent in connection with this Agreement or the performance of
your duties hereunder, except such as shall result from your gross negligence or
willful misconduct.
     6. Notice. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery or upon
deposit in the United States Post Office, by registered or certified mail with
postage and fees prepaid, addressed to each of the other parties thereunto
entitled at the following addresses, or at such other addresses as a party may
designate by ten days’ advance written notice to each of the other parties
hereto.

             
 
           
 
  COMPANY:   Notices to the Company shall be sent to the address set forth in
the salutation hereto, Attn: Company Secretary    
 
           
 
  HOLDER:   Notices to Holder shall be sent to the address set forth below
Holder’s signature below.    
 
           
 
  ESCROW AGENT:   Notices to the Escrow Agent shall be sent to the address set
forth in the salutation hereto.    

     7. Miscellaneous.
          (a) By signing these Joint Escrow Instructions, you become a party
hereto only for the purpose of said Joint Escrow Instructions, and you do not
become a party to the Agreement.
          (b) This instrument shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and permitted assigns.

-12-



--------------------------------------------------------------------------------



 



              Very truly yours,
 
            BOOKHAM, INC.
 
                  Peter Bordui     Chairman of the Board
 
            HOLDER:
 
                  Steve Turley
 
       
 
  [Address]    
 
            Date Signed:
 
       

ESCROW AGENT:
                                                            
Jacobin Zorin

-13-



--------------------------------------------------------------------------------



 



EXHIBIT C
(STOCK ASSIGNMENT SEPARATE FROM CERTIFICATE)
     FOR VALUE RECEIVED, I hereby sell, assign and transfer unto
                                         (                    ) shares of Common
Stock, $0.01 par value per share, of Bookham, Inc. (the “Corporation”) standing
in my name on the books of the Corporation represented by Certificate(s) Number
                     herewith, and do hereby irrevocably constitute and appoint
                                         attorney to transfer the said stock on
the books of the Corporation with full power of substitution in the premises.

                 
 
  Dated:            
 
     
 
       
 
               
IN PRESENCE OF
                         
 
                         

     NOTICE: The signature(s) to this assignment must correspond with the name
as written upon the face of the certificate, in every particular, without
alteration, enlargement, or any change whatever and must be guaranteed by a
commercial bank, trust company or member firm of the Boston, New York or Midwest
Stock Exchange.

-14-



--------------------------------------------------------------------------------



 



EXHIBIT D
(NATIONAL INSURANCE JOINT ELECTION)

-15-